Citation Nr: 1706086	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diverticulosis and residuals of a colostomy.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty service from November 1967 to November 1971. 

These matters come to the Board of Veterans'Appeals (Board) on appeal from a rating decision dated in January 2010 and February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified at a hearing before the undersigned Veteran's Law Judge in October 2016.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The Veteran's most recent examination was conducted in November 2009, and during hearing testimony, he indicated that his hearing loss disability has worsened in severity.  See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (the Veteran is competent to provide an opinion that his disability has worsened).  Thus, the Veteran should be provided with another VA examination to accurately determine the current severity of his service-connected hearing loss.

The Veteran contends that his colostomy, performed in 2005, was caused by diverticulosis, which he was diagnosed with in January 1970 while on active duty.
The Board finds the VA authorized opinion concerning this matter, dated December 2009, is insufficient.  Although the examiner indicated that the Veteran's residuals of colostomy and diverticulosis are not related to service; he additionally indicates that the Veteran's diagnoses date back 39 years, indicating a chronic condition existing since service.  On remand, the Veteran should be afforded an additional examination in order to procure an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2016) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 

The Veteran testified that he receives care from private physicians. The AOJ should contact the Veteran to determine if there are any outstanding private treatment records with respect to his disabilities on appeal, and if so, attempt to obtain these records after receiving the appropriate consent.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and elicit from him the appropriate information and consent to obtain any outstanding private treatment records with respect to his disabilities on appeal.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran for a VA examination with a physician, with respect to the service connection claim for diverticulosis and residuals of a colostomy.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether the Veteran's colostomy is at least as likely as not (i.e., a fifty percent or greater probability) caused by the Veteran's diverticulosis, diagnosed on active duty, or is otherwise related to active duty. 

The examiner should provide an explanation for all conclusions reached and the foundation for all conclusions should be clearly set forth.  

4.  Schedule the Veteran for a VA audiological examination to determine the severity of the service-connected hearing loss.  The claims file must be made available to and reviewed by the examiner.

5.  Upon completion of the foregoing, readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




